--------------------------------------------------------------------------------

Exhibit 10.13


[image0.jpg]
February 1, 2019


Lauren V. Wood, MD
5101 Danbury Road
Bethesda, MD 20814-2817


Dear Lauren:


On behalf of PDS Biotechnology Corporation (the “Company”), I am pleased to
offer you employment as Chief Medical Officer (“CMO”) of the Company.


The start date of your employment with the Company has been mutually agreed upon
between you and Frank K. Bedu-Addo, the Chief Executive Officer (“CEO”) of the
Company to be February 1, 2019.  The full-time offer is also contingent on
satisfactory background and reference checks.  The purpose of this letter is to
summarize the key terms of your employment with the Company should you accept
our offer.


If you accept this offer, and the conditions of this offer are satisfied, this
letter and the written agreements referenced in this letter will comprise the
complete agreement between you and the Company regarding the terms and
conditions of your at-will employment.


As CMO, you will be responsible for overseeing all the company’s clinical
development operations and regulatory filings, reporting to the CEO.


1.          COMPENSATION.




(a)
Base Salary.  Upon full-time employment at the Company following the successful
closing of the impending corporate financing, you will be paid an annual base
salary.  Your annual base salary if the company remains privately held will be
two-hundred and ninety thousand dollars ($290,000 US), payable in accordance
with the Company’s customary payroll practices.  If the company becomes listed
on a United States stock exchange your annual base salary will be three-hundred
and twenty thousand dollars ($320,000 US), payable in accordance with the
Company’s customary payroll practices.  Your base salary for the year ending
December 31, 2019 shall be prorated based upon your time as a full-time
employee.  Your salary will be subject to an annual review by the CEO and the
board of directors of the Company (the “Board”) in accordance with the Company’s
compensation policies.  Naturally, your compensation, including base salary and
any bonus earned, is contingent upon your continued employment with the Company
and will be paid as earned in accordance with Company policy and procedures.





(b)
Annual Bonus.  For the year beginning January 1, 2019, and for each full year of
full-time employment with the Company that begins thereafter, you are eligible
to receive a discretionary annual bonus, as determined by the Board in its sole
discretion based on the performance of the Company for the year, and provided
you are employed by the Company on the bonus payment date.  You will be eligible
to earn an annual bonus up to thirty percent (30%) of your annual base salary
for the year, based on criteria determined between you and the CEO.  Any annual
bonus earned for a fiscal year shall be paid following the end of the fiscal
year (which runs from January through December) and no later than March 15 of
such following year.

--------------------------------------------------------------------------------

Dr. Lauren V. Wood
February 1, 2019
Page 2






(c)
Compensatory Equity Grant.





(i)
Upon your conversion to full-time employment following the successful closing of
the impending corporate financing, you will receive options for the purchase of
one hundred and ninety-two thousand, two hundred and sixty-eight (192,268)
shares of the Company’s common stock, which represents approximately one and a
half percent (1.5%) of the outstanding shares of the Company’s common stock, on
a fully-diluted basis, as of the date of this offer.  Any option grants made to
you shall vest as described in Section 1(c)(ii) below.  The exercise price per
share of common stock shall be based on the fair market value of common stock as
of the date of each grant, as determined by the Board in its sole discretion.





(ii)
Any option grant to you shall vest over a three (3) year period, with one
thirty-sixth (1/36th) of such grant vesting on each month following such grant,
subject in each case to your continued employment with the Company.  All option
grants shall be granted under, and in accordance with the terms of, the
Company’s equity compensation plan.  All option grants pursuant to this offer
letter shall be memorialized through a grant agreement containing such customary
terms as are determined by the Board in its sole discretion.  Nothing in this
offer letter precludes the Company from amending or terminating any equity
compensation plan or program after the date hereof.





(iii)
All option grants made to you may be subject to customary redemption, right of
first refusal, and tag/drag rights, as determined by the Board in its sole
discretion.





(iv)
The vesting of any grants made pursuant to this offer letter shall accelerate in
the event of a change in control of the Company.  The definition of change in
control shall be a customary definition determined by the Board in its sole
discretion, and shall not, for example, include transactions such as an IPO or a
financing.



2.          BENEFITS.  You will be entitled to receive four (4) weeks of paid
vacation each year, according to the Company’s vacation policy.  Your paid
vacation for the 2019 fiscal year shall be prorated based on your actual period
of full-time employment during 2019.

--------------------------------------------------------------------------------

Dr. Lauren V. Wood
February 1, 2019
Page 3




You will be eligible for medical benefits provided by the Company.


3.          OTHER TERMS AND CONDITIONS OF EMPLOYMENT.




(a)
This offer is contingent upon your execution of our standard Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement, which
is attached hereto as Exhibit A.





(b)
Your employment with the Company is subject to your providing proof of your
eligibility to work in the United States.  If we do not already have it, you
must supply us with a completed Employment Verification Form (1-9 attached) with
required original (photocopies cannot be accepted) supporting documents,
including a social security card and a driver’s license, birth certificate or
U.S. Passport.





(c)
If we do not already have the form in our file, you will be required to complete
and return a W-9 federal tax withholding form so that we can process your first
pay period.  In preparing your W-9, remember to write your name exactly as it
appears on your social security card or work visa.





(d)
Although we sincerely hope that your employment with the Company will be
mutually satisfying, your employment with the Company is at-will.  This means
that your employment with the Company can be terminated by the Company for any
reason, with or without cause, and without prior notice.  This also means that
you may terminate your employment with the Company at any time upon proper
notice (at least 2 weeks).  Although the Company has no present intention to do
so, it necessarily reserves the right to terminate, amend or modify all human
resources policies and benefits programs described herein without notice.





(e)
While you are employed by the Company, you will be expected to devote your full
working time, energy, skill and experience to the performance of your duties,
which may be redefined or modified by the Company from time to time.





(f)
Without the express consent of the Board, you shall have no apparent or implied
authority to pledge the credit of the Company, to bind the Company under any
contract, note, mortgage or other agreement outside the ordinary course of
Company’s business, to release or discharge any debt due the Company, or to
sell, mortgage, transfer or otherwise dispose of any assets of the Company.





(g)
This letter agreement will be governed by the laws of the State of Delaware.

--------------------------------------------------------------------------------

Dr. Lauren V. Wood
February 1, 2019
Page 4




4.          PRIOR EMPLOYMENT.  You have represented to us that you are under no
contractual obligation to refrain from working for a competitor of any prior
employer.  Nonetheless, during your prior employment, you may have had access to
trade secrets or proprietary information of your prior employer that may
continue to be of value to your prior employer.  That information remains the
property of your prior employer.  Consequently, you must be particularly careful
not to disclose, and hereby agree not to disclose, your prior employer’s trade
secrets or proprietary information to anyone within the Company, or to use those
trade secrets and proprietary information in the course of your duties with the
Company.  You further agree to immediately return to your prior employer any of
its property that is currently in your possession and refrain from bringing any
such property onto the Company’s premises.  You hereby agree to indemnify the
Company for any and all third-party claims arising out of, or in connection
with, any misrepresentation or violation of this Section 4.


If you agree with the terms and conditions of this offer letter, please indicate
below by signing and dating both original copies of this letter in the spaces
provided and return an executed copy to me.  This offer is expressly contingent
upon your satisfactory completion of the obligations described above, including
the processes described in the immediately prior sentence.


We are very much looking forward to having you join our team.


Please note that this Agreement, supersedes all prior or existing contracts and
agreements, written and oral, between the parties.


Sincerely,


/s/ Frank K. Bedu-Addo, Ph.D.
Frank K. Bedu-Addo, Ph.D.


The above terms are accepted and approved:


/s/ Lauren V. Wood
(signature)
 
Dated:  February 8, 2019
 


